                                   1

                                   2

                                   3                                    UNITED STATES DISTRICT COURT

                                   4                                NORTHERN DISTRICT OF CALIFORNIA

                                   5                                            SAN JOSE DIVISION

                                   6

                                   7       LIONEL RUBALCAVA,                                    Case No. 20-cv-04191-BLF
                                   8                       Plaintiff,                           ORDER (1) GRANTING IN PART AND
                                                                                                DENYING IN PART CITY
                                   9                v.                                          DEFENDANTS’ MOTION TO
                                                                                                DISMISS, WITH LEAVE TO AMEND;
                                  10       CITY OF SAN JOSE, et al.,                            AND (2) GRANTING COUNTY
                                                                                                DEFENDANTS’ MOTION TO
                                  11                       Defendants.                          DISMISS, WITH LEAVE TO AMEND
                                                                                                IN PART AND WITHOUT LEAVE TO
                                  12                                                            AMEND IN PART
Northern District of California
 United States District Court




                                  13                                                            [Re: ECF 57, 60]

                                  14

                                  15             This action arises out of a tragic miscarriage of justice that resulted in Plaintiff Lionel
                                  16   Rubalcava serving more than seventeen years in prison for a crime he did not commit: the
                                  17   attempted murder of a man named Raymond Rodriguez. Rubalcava’s conviction was vacated in
                                  18   2019 by the Santa Clara County Superior Court, which also made an express finding of his actual
                                  19   innocence. Rubalcava thereafter filed this suit, claiming that San Jose Police Department
                                  20   (“SJPD”) officers and Santa Clara County investigators fabricated evidence and committed other
                                  21   misconduct that led to his wrongful conviction. He asserts federal and state law claims against
                                  22   those individuals and Monell1 claims against the City of San Jose and the County of Santa Clara.
                                  23             Before the Court are two motions to dismiss the complaint pursuant to Federal Rule of
                                  24   Civil Procedure 12(b)(6), one brought by the City of San Jose and individual SJPD officers
                                  25   (collectively, “City Defendants”), and the other brought by the County of Santa Clara and
                                  26   individual County investigators (collectively, “County Defendants”).
                                  27

                                  28   1
                                           Monell v. Dep’t of Soc. Servs. of N.Y., 436 U.S. 658 (1978).
                                   1           For the reasons discussed below, the City Defendants’ motion is GRANTED IN PART

                                   2   AND DENIED IN PART, WITH LEAVE TO AMEND, and the County Defendants’ motion is

                                   3   GRANTED, WITH LEAVE TO AMEND IN PART AND WITHOUT LEAVE TO AMEND IN

                                   4   PART.

                                   5    I.     BACKGROUND

                                   6           The following facts are drawn from the complaint and are accepted as true for purposes of

                                   7   the motions to dismiss.

                                   8           Drive-By Shooting of Rodriguez

                                   9           At approximately 5:30 p.m. on April 5, 2002, Raymond Rodriguez was standing in front of

                                  10   his home on Mastic Street in San Jose, California, chatting with his twelve-year-old brother, Eric

                                  11   Millan, and a friend, Daniel Cerecerez. Compl. ¶¶ 35-36. Rodriguez was wearing red and had a

                                  12   large N-shaped belt buckle, both indicating affiliation with the Norteño gang. Id. ¶ 35. Also
Northern District of California
 United States District Court




                                  13   standing on the street were Rodriguez’s neighbor, David Gonzalez – also a Norteño – and two

                                  14   other men, Alejandro Borrego and Nicholas Faría. Id. ¶ 36.

                                  15           Gonzalez noticed a Toyota 4Runner driving along Mastic Street. Compl. ¶ 37. Its

                                  16   occupants were wearing blue, the color of the rival Sureño gang. Id. ¶ 35. Gonzalez recognized

                                  17   the 4Runner’s driver as a Sureño and ran into his backyard. Id. ¶ 37. The 4Runner stopped in

                                  18   front of Rodriguez’s house, and when Rodriguez realized that its occupants were Sureños, he

                                  19   raised his hands and asked, “what’s up?” Id. ¶ 38. The driver shot Rodriguez in the chest and

                                  20   sped off. Id. ¶ 39. Rodriguez survived but he was paralyzed from the waist down. Id. ¶ 40.

                                  21           Initial Investigation

                                  22           Lieutenant Walt Tibbet and Sergeant Rich Torres of the SJPD supervised the investigation

                                  23   while Officer Edgardo Garcia oversaw the canvass of the neighborhood. Compl. ¶ 48. When

                                  24   interviewed at the hospital, Rodriguez identified the 4Runner’s occupants as “scraps,” which is a

                                  25   derogatory term that Norteños use for Sureños. Id. ¶ 50. Rodriguez also stated that the Norteños

                                  26   and Sureños were feuding. Id. Upon learning that the shooting was gang-related, Lieutenant

                                  27   Tibbet and Sergeant Torres contacted Sergeant Gary Hafley, a supervisor with the SJPD gang unit,

                                  28   who assigned gang investigator Detective Joseph Perez to lead the investigation. Id. ¶ 51. Perez
                                                                                        2
                                   1   did not turn up any leads on the Sureño shooter. Id. ¶ 52. The 4Runner was recovered blocks

                                   2   away from Rodriguez’s home, trashed and burned. Id. ¶ 49.

                                   3          Two days after the shooting, Rubalcava saw Rodriguez’s sister, Jennifer Rodriguez,

                                   4   standing outside her home on Mastic Street and stopped to speak with her. Compl. ¶ 53. Jennifer

                                   5   Rodriguez was unnerved by the interaction and told SJPD officers that she thought Rubalcava

                                   6   might be connected to the shooting. Id. ¶ 54. The police had no other leads, so they focused on

                                   7   Rubalcava. Id. ¶ 55. Rubalcava had joined the Norteño gang when he was a boy. Compl. ¶ 43.

                                   8   However, he had become inactive in the gang as he got older. Id. At the time of the shooting,

                                   9   Rubalcava – then in his early 20s – was driving from San Jose, California to Hollister, California

                                  10   for a first date with a woman named Stephanie Leon. Compl. ¶¶ 18, 44. Rubalcava and Leon saw

                                  11   a movie and parted ways at approximately 10:00 pm. Id.

                                  12          Although Rubalcava was a Norteño and not a Sureño, and was not near Mastic Street at the
Northern District of California
 United States District Court




                                  13   time of the shooting, SJPD officers “began putting together a case against Rubalcava by using

                                  14   coercion, suggestion, and outright fabrication to muster false evidence of his guilt.” Compl. ¶ 55.

                                  15          Eye-Witness Gonzalez

                                  16          Detective Perez, along with SJPD officers Steven Spillman and Topui Fonua, took

                                  17   Rodriguez’s neighbor, Gonzalez, to an empty parking lot and threatened to search his family’s

                                  18   apartment if he did not cooperate in their investigation. Id. ¶ 56. Gonzalez stated that the shooter

                                  19   was a Sureño who had harassed him (Gonzalez) in the past for being a Norteño. Id. ¶ 58.

                                  20   Gonzalez thought that he was the intended target of the shooting. Id. Perez, Spillman, and Fonua

                                  21   nonetheless showed Gonzalez photo arrays and pressured him into identifying Rubalcava as the

                                  22   shooter. Id. ¶¶ 59-60. Perez, Spillman, and Fonua falsely stated in their report that Gonzalez

                                  23   immediately identified Rubalcava as the shooter, omitting the manner in which Gonzalez was

                                  24   coerced into making the identification. Id. ¶ 61. Sergeants Torres and Hafley “reviewed and

                                  25   approved the false report.” Id. ¶ 63.

                                  26          Gonzalez attempted to recant his identification of Rubalcava, but Perez pressured him to

                                  27   stick with the identification. Compl. ¶ 64. Perez also offered Gonzalez’s mother money to move

                                  28   her family to a better neighborhood if Gonzalez stood by his identification of Rubalcava, and
                                                                                         3
                                   1   promised Gonzalez witness-protection payments in exchange for his testimony. Id. ¶ 65. To

                                   2   ensure Gonzalez’s cooperation, Perez had Gonzalez arrested as an accessory to the attempted

                                   3   murder of Rodriguez, arranged for Gonzalez to wear a brown uniform in jail marking him as a

                                   4   “snitch,” and threatened to return him to jail after the preliminary hearing if he did not identify

                                   5   Rubalcava as the shooter. Id. ¶¶ 66-68. Gonzalez, in fear for his life, testified at the preliminary

                                   6   hearing that Rubalcava “looked like” the shooter, and Rubalcava was bound over for trial. Id. ¶

                                   7   68. In retaliation for Gonzalez’s failure to make a definite identification of Rubalcava, Perez

                                   8   withdrew the offers of financial support to Gonzalez and his family. Id. ¶ 70. Gonzalez thereafter

                                   9   testified truthfully at trial that Rubalcava was not the shooter, but his testimony was impeached

                                  10   with his prior identification of Rubalcava. Id. ¶ 71.

                                  11          Victim Rodriguez and his brother Millan

                                  12          Perez, Spillman, and Fonua also pressured the shooting victim, Rodriguez, and his brother,
Northern District of California
 United States District Court




                                  13   Millan, to identify Rubalcava as the shooter. Compl. ¶¶ 75, 79-80. Perez brought a photo array to

                                  14   Rodriguez when he was hospitalized and heavily medicated, and got him to identify Rubalcava as

                                  15   the shooter. Id. ¶ 79. The officers also reported that Millan positively identified Rubalcava when

                                  16   in fact Millan had not seen the shooter. Id. ¶¶ 73-75. Sergeants Torres and Hafley approved the

                                  17   false reports regarding identification of Rubalcava by Rodriguez and Millan. Id. ¶¶ 76, 82.

                                  18          Perez offered Jennifer Contreras, the mother of Rodriguez and Millan, money to relocate

                                  19   her family if her sons cooperated. Compl. ¶ 85. In return, Contreras pressured her sons to

                                  20   maintain their false identifications of Rubalcava through trial. Id. ¶ 98. Perez and County

                                  21   investigator Doug Kaleas falsified an application for witness protection funding, stating that

                                  22   Contreras and her sons had relocated for safety reasons when Perez and Kaleas had helped move

                                  23   Contreras to a better apartment to induce her sons to testify against Rubalcava. Id. ¶ 99. Perez

                                  24   and Kaleas did not disclose the witness protection funding to the prosecution or defense. Id. ¶100.

                                  25          Witness Daniel Cerecerez

                                  26          Daniel Cerecerez, who witnessed the shooting, gave Fonua a description of the front

                                  27   passenger of the 4Runner and said he would recognize the passenger if he saw him again. Compl.

                                  28   ¶ 112. Fonua later showed Cerecerez a photo array containing Rubalcava’s photograph and
                                                                                          4
                                   1   pressured him to identify Rubalcava as the shooter. Id. ¶ 113. Cerecerez recognized Rubalcava

                                   2   from his photo and told Fonua that Rubalcava was not the shooter. Id. Cerecerez stated that the

                                   3   shooter was the Sureño who had visited Gonzalez weeks earlier. Id. Fonua did not document

                                   4   showing Cerecerez the photo array or Cerecerez’s denial of Rubalcava’s involvement, and this

                                   5   information was not disclosed to the prosecution or the defense. Id. ¶ 114.

                                   6          Witness Nicholas Faría

                                   7          At the time of the shooting, Nicholas Faría was standing in the street, having just parked

                                   8   his car. Compl. ¶ 115. Faría gave a detailed description of the shooter and other occupants of the

                                   9   4Runner and its occupants. Id. Fonua later showed Faría a photo array and pressured him to

                                  10   identify Rubalcava, but Faría denied seeing Rubalcava in the 4Runner. Id. ¶ 116. Perez fabricated

                                  11   a report claiming that Faría could not identify Rubalcava because he had not seen inside the

                                  12   4Runner, and coerced Faría into saying that he could not see into the 4Runner. Id. ¶¶ 117-18.
Northern District of California
 United States District Court




                                  13          Witness Alejandro Borrego

                                  14          Alejandro Borrego was standing across the street at the time of the shooting. Compl. ¶

                                  15   119. He told Spillman that the men in the 4Runner were wearing blue and that he could identify

                                  16   them. Id. Perez showed Borrego a photo array and pressured him to identify Rubalcava, but

                                  17   Borrego said that Rubalcava was not the shooter. Id. 120. Perez fabricated a report stating that

                                  18   Borrego had not seen the perpetrators in the 4Runner and coerced Borrego to deny having seen the

                                  19   car or its occupants. Id. ¶¶ 121-22.

                                  20          Fabrication of Gang War between Norteño Factions

                                  21          Perez collaborated with SJPD gang detectives Rafael Nieves and Ramon Avalos to

                                  22   fabricate the existence of a gang war between Norteño factions, in that manner explaining why

                                  23   Rubalcava, a Norteño, would shoot another Norteño. Compl. ¶¶ 133-35. The three detectives

                                  24   created a “gang relatedness report” stating that West Side Mob and Varrio Horseshoe, both

                                  25   Norteño factions, were feuding, and that Rubalcava had shot Rodriguez in an attempt to kill

                                  26   Gonzalez because of Gonzalez’s involvement with Varrio Horseshoe. Id. ¶ 135. Perez also

                                  27   promised Cerecerez witness protection funding if Cerecerez cooperated in the investigation. Id. ¶

                                  28   136. Perez and Nieves, along with County investigator Brian Geer, essentially paid Cerecerez to
                                                                                        5
                                   1   fabricate evidence of a war between Norteño factions. Id. ¶¶ 136-37. They did not disclose those

                                   2   payments to the prosecution or the defense. Id. ¶ 138. Cerecerez falsely testified at trial that he

                                   3   had been stabbed by members of Varrio Horseshoe because of his affiliation with West Side Mob,

                                   4   and that the shooting could have been “red-on-red,” meaning Norteño-on-Norteño, when in fact

                                   5   Cerecerez knew that the shooter was a Sureño. Id. ¶ 139.

                                   6          Rubalcaba’s Arrest and Conviction

                                   7          Rubalcava was arrested on April 8, 2002. Compl. ¶ 103. Sergeant Michael Brown and

                                   8   Detective Ron Baldal interrogated Rubalcava at the precinct, and Rubalcava gave an account of

                                   9   his activities on the day of the shooting. Id. ¶ 106. Brown, Spillman, and Fonua searched

                                  10   Rubalcava’s home and found no incriminating evidence. Id. ¶ 107. Despite his alibi and the

                                  11   absence of any legitimate evidence against him, Rubalcava was booked and charged with the

                                  12   attempted murder or Rodriguez. Id. ¶ 108.
Northern District of California
 United States District Court




                                  13          After Rubalcava’s arrest, Perez was told by a man named Michael Altamirano that a

                                  14   Sureño named Renan “Shadow” Martinez had admitted to being a passenger in the drive-by

                                  15   shooting of Rodriguez. Id. ¶ 143. Shadow was a Sureño. Id. The SJPD did not conduct any

                                  16   meaningful investigation of Shadow. Id. ¶ 144. At trial, the false and fabricated evidence

                                  17   discussed above led a jury to convict Rubalcava of the attempted murder of Rodriguez. Id. ¶ 151.

                                  18   The jury found true all enhancements, including that the offense was committed for the benefit of

                                  19   a criminal street gang. Id. Rubalcava was sentenced to an indeterminate term of imprisonment of

                                  20   twenty-five years to life and a consecutive six-year term of imprisonment. Id. ¶ 152.

                                  21          Reinvestigation and Finding of Actual Innocence

                                  22          In 2018, the Northern California Innocence Project filed a habeas petition on behalf of

                                  23   Rubalcava, arguing among other things that Rubalcava was actually innocent; the gang testimony

                                  24   offered at trial was improper; the failure to disclose thousands of dollars paid to witnesses was

                                  25   improper; and the shooting victim, Rodriguez, had admitted that his eyewitness identification of

                                  26   Rubalcava was false. Compl. ¶ 178. The Santa Clara County District Attorney’s Office

                                  27   reinvestigated the case and ultimately joined with Rubalcava in a 2019 petition to vacate the

                                  28   conviction. Id. ¶ 182. The Santa Clara County Superior Court granted that petition and dismissed
                                                                                         6
                                   1   all charges against Rubalcava on May 15, 2019. Id. ¶¶ 183-84. The Santa Clara District

                                   2   Attorney’s Office and Rubalcava thereafter jointly moved the Santa Clara County Superior Court

                                   3   for a finding of factual innocence, which was granted on November 18, 2019. Id. ¶¶ 185-186.

                                   4             The Present Lawsuit

                                   5             Rubalcava filed the present lawsuit on June 25, 2020, asserting federal civil rights claims

                                   6   and state law claims against SJPD officers and County investigators who allegedly engaged in the

                                   7   misconduct described above. Rubalcava also asserts Monell claims against the City of San Jose

                                   8   and the County of Santa Clara.

                                   9             The complaint alleges the following claims: (1) § 1983 claim for Violation of the 14th

                                  10   Amendment (Fabrication of Evidence); (2) § 1983 claim for Violation of the 14th Amendment

                                  11   (Withholding Exculpatory and Impeachment Evidence); (3) § 1983 claim for Violation of the 4th

                                  12   and 14th Amendments (Malicious Prosecution); (4) § 1983 claim for Civil Rights Conspiracy;
Northern District of California
 United States District Court




                                  13   (5) § 1983 claim for Supervisory Liability; (6) § 1983 claim for Failure to Intervene; (7) § 1983

                                  14   Monell Claim against City; (8) § 1983 Monell Claim against County; (9) Claim under Cal. Civ.

                                  15   Code § 52.1; (9)2 Claim under Cal. Gov’t Code § 815.2 for Respondeat Superior against City and

                                  16   County; and (10) Claim under Cal. Gov’t Code § 825 against City and County.

                                  17       II.   LEGAL STANDARD

                                  18             “A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) for failure to state a

                                  19   claim upon which relief can be granted tests the legal sufficiency of a claim.” Conservation Force

                                  20   v. Salazar, 646 F.3d 1240, 1241-42 (9th Cir. 2011) (internal quotation marks and citation omitted).

                                  21   While a complaint need not contain detailed factual allegations, it “must contain sufficient factual

                                  22   matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,

                                  23   556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A

                                  24   claim is facially plausible when it “allows the court to draw the reasonable inference that the

                                  25   defendant is liable for the misconduct alleged.” Id.

                                  26
                                  27   2
                                           The complaint lists two Claim 9s.
                                  28
                                                                                           7
                                   1              When evaluating a Rule 12(b)(6) motion, the district court must consider the allegations of

                                   2   the complaint, documents incorporated into the complaint by reference, and matters that are

                                   3   subject to judicial notice. Louisiana Mun. Police Employees’ Ret. Sys. v. Wynn, 829 F.3d 1048,

                                   4   1063 (9th Cir. 2016) (citing Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322

                                   5   (2007)).

                                   6       III.   CITY DEFENDANTS

                                   7              The Court first addresses the motion to dismiss brought by the City Defendants,

                                   8   comprising the City of San Jose; members of the SJPD who conducted the investigation, including

                                   9   Perez, Fonua, Spillman, Baldal, Nieves and Avalos; and members of the SJPD who supervised the

                                  10   investigation, including Tibbet, Torres, Hafley, and Garcia.3 Those defendants ask the Court to

                                  11   “dismiss Rubalcava’s claims against them in their entirety.” City Defs.’ Mot., unnumbered first

                                  12   page, ECF 60.
Northern District of California
 United States District Court




                                  13              At the hearing, the Court noted that the City Defendants have not offered any argument on

                                  14   Rubalcava’s state law claims. In response, Counsel for the City Defendants suggested that the

                                  15   County Defendants’ arguments on the state law claims are equally applicable to the City

                                  16   Defendants. The County Defendants seek dismissal of the state law claims for failure to comply

                                  17   with the claim presentation requirement of California’s Government Claims Act (“GCA”). See

                                  18   Cal. Gov’t Code §§ 905, 911.2, 945.4; Baines Pickwick Ltd. v. City of Los Angeles, 72 Cal. App.

                                  19   4th 298, 307 (1999) (GCA applies to all actions seeking monetary relief). Rubalcava’s asserted

                                  20   failure to present a tort claim to the County does not provide a basis for dismissal of the state law

                                  21   claims against the City Defendants. Moreover, the complaint indicates that Rubalcava presented a

                                  22   tort claim to the City, which was rejected on January 6, 2020. Compl. ¶ 17. Accordingly, the City

                                  23   Defendants have not provided a basis for dismissal of the state law claims asserted against them.

                                  24              Rubalcava asserts seven § 1983 claims against the City Defendants, Claims 1-7. The City

                                  25   Defendants argue that those claims are subject to dismissal because they do not adequately allege

                                  26
                                       3
                                  27    The motion to dismiss is not brought on behalf of SJPD Officer Michael Brown, who is named
                                       as a defendant in this case. See City Defs.’ Mot., ECF 60. It may be that Officer Brown has not
                                  28   been served with process. The docket does not reflect a proof of service or waiver of service for
                                       Brown.
                                                                                         8
                                   1   a constitutional violation, the Monell claim is inadequate, and the individual City Defendants are

                                   2   entitled to qualified immunity. In opposition, Rubalcava argues that his complaint adequately

                                   3   alleges constitutional violations the Monell claim is sufficient, and the individual City Defendants

                                   4   are not entitled to qualified immunity.

                                   5           A.     Judicial Notice / Incorporation by Reference

                                   6           Before turning to these arguments, the Court addresses the City Defendants’ submission of

                                   7   more than 1,400 pages of documents. See City Defs.’ Mot. at 1 and Exhs. A-F. The documents

                                   8   include transcripts of Rubalcava’s trial and other court proceedings, and briefing from

                                   9   Rubalcava’s habeas proceedings. The City Defendants contend that the contents of the proffered

                                  10   documents render implausible Rubalcava’s claims for fabrication of evidence and other

                                  11   wrongdoing. For example, the City Defendants cite Gonzalez’s trial testimony that he told police

                                  12   officers two or three days after the shooting that the shooter was a man named Lionel. See City
Northern District of California
 United States District Court




                                  13   Defs.’ Mot. at 2, ECF 60. According to the City Defendants, Gonzalez’s trial testimony

                                  14   undermines Rubalcava’s allegations that SJPD officers coerced Gonzalez into identifying

                                  15   Rubalcava. See id.

                                  16           “Generally, district courts may not consider material outside the pleadings when assessing

                                  17   the sufficiency of a complaint under Rule 12(b)(6) of the Federal Rules of Civil Procedure.”

                                  18   Khoja v. Orexigen Therapeutics, Inc., 899 F.3d 988, 998 (9th Cir. 2018). “There are two

                                  19   exceptions to this rule: the incorporation-by-reference doctrine, and judicial notice under Federal

                                  20   Rule of Evidence 201.” Id. The City Defendants request that the Court to apply both exceptions

                                  21   here.

                                  22                  1.      Judicial Notice

                                  23           Federal Rule of Evidence 201 permits the Court to take judicial notice of “a fact that is not

                                  24   subject to reasonable dispute because it: (1) is generally known within the trial court’s territorial

                                  25   jurisdiction; or (2) can be accurately and readily determined from sources whose accuracy cannot

                                  26   reasonably be questioned.” Fed. R. Evid. 201(b). The Court generally may take judicial notice of

                                  27   court filings and other matters of public record. See Reyn’s Pasta Bella, LLC v. Visa USA, Inc.,

                                  28   442 F.3d 741, 746 n.6 (9th Cir. 2006) “But a court cannot take judicial notice of disputed facts
                                                                                         9
                                   1   contained in such public records.” Khoja, 899 F.3d at 999. “Just because the document itself is

                                   2   susceptible to judicial notice does not mean that every assertion of fact within that document is

                                   3   judicially noticeable for its truth.” Id.

                                   4           The City Defendants argue that they are not asking the Court to accept the truth of the

                                   5   matters contained in the transcripts and other documentary evidence. However, that appears to be

                                   6   precisely what the City Defendants want. They challenge Rubalcava’s claim that SJPD officers

                                   7   coerced Gonzalez by arresting him in June 2002, characterizing the claim as implausible in light of

                                   8   Gonzalez’s trial testimony that he previously had identified Rubalcava in April 2002. See City

                                   9   Defs.’ Mot. at 2, ECF 60. The Court cannot accept Gonzalez’s trial testimony regarding his April

                                  10   2002 identification of Rubalcava at face value. “It is improper to judicially notice a transcript

                                  11   when the substance of the transcript is subject to varying interpretations, and there is a reasonable

                                  12   dispute as to what the [transcript] establishes.” Khoja, 899 F.3d at 1000 (internal quotation marks
Northern District of California
 United States District Court




                                  13   and citation omitted). Rubalcava alleges that Gonzalez’s April 2002 identification of him was

                                  14   obtained only after three SJPD officers drove Gonzalez to a vacant lot and pressured him to

                                  15   identify Rubalcava. Compl. ¶¶ 56-60. Counsel for the City Defendants suggested at the hearing

                                  16   that these allegations are insufficient to give rise to a plausible inference that Gonzalez’s

                                  17   identification of Rubalcava was coerced. The Court has no difficulty finding that the account of

                                  18   Gonzalez’s trip to a vacant lot with three law enforcement officers gives rise to a plausible

                                  19   inference of coercion.

                                  20           The City Defendants attempt to use other portions of the submitted transcripts in similar

                                  21   fashion to challenge the facts alleged in Rubalcava’s complaint. At the hearing, the City

                                  22   Defendants’ counsel argued that the Court is not being asked to accept the truth of the testimony

                                  23   reflected in the trial transcripts, but only to consider whether Rubalcava’s claims are plausible

                                  24   against the backdrop of that testimony. The Court finds this to be a distinction without a

                                  25   difference. At bottom, the City Defendants’ request for judicial notice is an attempt to substitute

                                  26   their version of events for the one alleged in the complaint. Such use of extrinsic documents at the

                                  27   Rule 12(b)(6) stage has been rejected by the Ninth Circuit, which observed in Khoja that “[i]f

                                  28   defendants are permitted to present their own version of the facts at the pleading stage – and
                                                                                         10
                                   1   district courts accept those facts as uncontroverted and true – it becomes near impossible for even

                                   2   the most aggrieved plaintiff to demonstrate a sufficiently ‘plausible’ claim for relief.” Khoja, 899

                                   3   F.3d at 999.

                                   4          Accordingly, the City Defendants’ request for judicial notice is DENIED.

                                   5                  2.      Incorporation by Reference

                                   6          “Unlike rule-established judicial notice, incorporation-by-reference is a judicially created

                                   7   doctrine that treats certain documents as though they are part of the complaint itself.” Khoja, 899

                                   8   F.3d at 1002. “The doctrine prevents plaintiffs from selecting only portions of documents that

                                   9   support their claims, while omitting portions of those very documents that weaken – or doom –

                                  10   their claims.” Id. The doctrine is inapplicable here, as Rubalcava does not rely on the trial

                                  11   transcripts or any of the documents submitted by the City Defendants. Rubalcava’s reference to

                                  12   events at trial, which are documented in the transcripts, does not constitute an incorporation by
Northern District of California
 United States District Court




                                  13   reference of the entire trial transcript. The Ninth Circuit has rejected the notion that a defendant

                                  14   may “use the doctrine to insert their own version of events into the complaint to defeat otherwise

                                  15   cognizable claims.” Khoja, 899 F.3d at 1002. “Although the incorporation-by-reference doctrine

                                  16   is designed to prevent artful pleading by plaintiffs, the doctrine is not a tool for defendants to

                                  17   short-circuit the resolution of a well-pleaded claim.” Id. at 1003.

                                  18          Accordingly, the City Defendants’ request for consideration of the documents under the

                                  19   incorporation by reference doctrine is DENIED.

                                  20          B.      Sufficiency of Rubalcava’s Claims

                                  21          Having concluded that the documents proffered by the City Defendants may not be

                                  22   considered, the Court must determine whether the City Defendants have demonstrated deficiencies

                                  23   in Rubalcava’s § 1983 claims based on the allegations contained within the four corners of the

                                  24   complaint. As noted above, the § 1983 claims asserted against the City Defendants are set forth in

                                  25   Claims 1-7.

                                  26                  1.      Claim 1 – Fabrication of Evidence

                                  27          Claim 1, for fabrication of evidence, is asserted against City Defendants Perez, Fonua,

                                  28   Spillman, Nieves, Avalos, Tibbet, Torres, and Hafley.
                                                                                         11
                                   1          “To prevail on a § 1983 claim of deliberate fabrication, a plaintiff must prove that (1) the

                                   2   defendant official deliberately fabricated evidence and (2) the deliberate fabrication caused the

                                   3   plaintiff’s deprivation of liberty.” Spencer v. Peters, 857 F.3d 789, 798 (9th Cir. 2017). A

                                   4   plaintiff may prevail on this claim by presenting direct evidence that an investigator has fabricated

                                   5   evidence, for example, “direct misquotation of witnesses in investigative reports.” Id. at 799.

                                   6   Alternatively, the plaintiff may show that the defendants continued their investigation of the

                                   7   plaintiff “despite the fact that they knew or should have known that he was innocent,” or that the

                                   8   defendants “used investigative techniques that were so coercive and abusive that they knew or

                                   9   should have known that those techniques would yield false information.” Devereaux v. Abbey,

                                  10   263 F.3d 1070, 1076 (9th Cir. 2001); see also Spencer, 857 F.3d at 799 (quoting Devereaux).

                                  11          The Court has no trouble concluding that these pleading standards are met with respect to

                                  12   Perez, Fonua, Spillman, Nieves, and Avalos. Rubalcava alleges that Perez, Fonua, and Spillman
Northern District of California
 United States District Court




                                  13   pressed forward with their investigation of Rubalcava even after multiple witnesses told them that

                                  14   the shooter was not Rubalcava, but rather a Sureño gang member. Compl. ¶¶ 58, 79, 113, 116,

                                  15   120. Perez, Fonua, and Spillman also are alleged to have used coercive and abusive investigative

                                  16   techniques to pressure witnesses to identify Rubalcava. Id. ¶¶ 56-60, 66-68, 79, 192. Perez,

                                  17   Fonua, and Spillman allegedly prepared police reports containing misrepresentations of fact

                                  18   regarding witness identifications. Id. ¶ 193. Perez, Nieves, and Avalos are alleged to have

                                  19   directly fabricated evidence by creating the “gang relatedness report” to document a non-existent

                                  20   gang war between Norteño factions. Id. ¶¶ 133-38, 195. The City Defendants’ factual challenges

                                  21   to these allegations, and contention that their alleged misconduct did not cause Rubalcava’s

                                  22   conviction, are based on the extrinsic evidence discussed above and thus are not well-taken.

                                  23          A more difficult question is presented by Rubalcava’s allegations regarding the

                                  24   supervisory defendants, Tibbet, Torres, and Hafley. Rubalcava alleges that “Supervisory

                                  25   Defendants Hafley, Tibbet, and Torres were informed of each false identification and reviewed

                                  26   each falsified report.” Compl. ¶ 194. “On information and belief, they approved the reports

                                  27   despite knowing they were false and took no action to prevent the reports from being submitted to

                                  28   the prosecution. Id. Similar “information and belief” allegations that the supervisory defendants
                                                                                        12
                                   1   knew of and ratified the wrongful conduct of Perez, Fonua, and Spillman appear throughout the

                                   2   complaint. Id. ¶¶ 57, 63, 76, 82, 102. The City Defendants argue that these “information and

                                   3   belief” allegations are insufficient to state a claim against Tibbet, Torres, or Hafley. Rubalcava

                                   4   argues that “information and belief” allegations are appropriate where, as here, the relevant facts

                                   5   are uniquely within the defendants’ knowledge. Rubalcava also contends that the pervasive nature

                                   6   of the alleged wrongdoing gives rise to a plausible inference that the supervisory defendants knew

                                   7   of, and ratified, the misconduct.

                                   8          There is no question that a supervisory law enforcement official may be subject to liability

                                   9   under § 1983 where the official knows of and acquiesces in the unconstitutional conduct of

                                  10   subordinates. See Starr v. Baca, 652 F.3d 1202, 1216 (9th Cir. 2011). The law is equally clear

                                  11   that supervisory liability may not be based solely on conclusory allegations made on “information

                                  12   and belief.” See Blantz v. CDCR, 727 F.3d 917, 926 (9th Cir. 2013). In Blantz, a nurse sued the
Northern District of California
 United States District Court




                                  13   California Department of Corrections and Rehabilitation (“CDCR”), the chief medical officer for

                                  14   the CDCR’s receiver, and others, alleging that her due process rights were violated when she was

                                  15   terminated from her independent-contractor position and not rehired in another position. The

                                  16   plaintiff’s allegations against the chief medical officer, Hill, were summarized by the Ninth Circuit

                                  17   as follows: “The only allegations that mention Hill are that, ‘on information and belief,’ he

                                  18   ‘direct[ed]’ the other defendants to take the actions that form the basis of the complaint.” Id. The

                                  19   Ninth Circuit held that “[c]onclusory allegations such as these are insufficient to state a claim

                                  20   against Hill.” Id. at 927. One judge in this district has gone so far as to opine that use of the

                                  21   phrase “information and belief” creates an “inference that plaintiff likely lacks knowledge of

                                  22   underlying facts to support the assertion, and is instead engaging in speculation to an undue

                                  23   degree.” Delphix Corp. v. Actifo, Inc., No. C 13-4613 RS, 2014 WL 4628490, at *2 (N.D. Cal.

                                  24   Mar. 19, 2014).

                                  25          Based on this authority, this Court concludes that Rubalcava’s allegations against the

                                  26   supervisory defendants are insufficient. Rubalcava’s counsel argued at the hearing that because

                                  27   the supervisory defendants in this case directly supervised the investigation, and were informed of

                                  28   facts indicating that the shooter was a Sureño, a reasonable inference may be drawn that they
                                                                                         13
                                   1   knew the reports identifying Rubalcava as the shooter were false. It may be that factual

                                   2   allegations regarding each supervisor’s knowledge of Sureño responsibility for the shooting can be

                                   3   added to the current “information and belief” allegations to make out viable claims against the

                                   4   supervisors. As the complaint currently is framed, however, those dots have not been connected

                                   5   to the degree necessary to raise the allegations against Tibbet, Torres, and Hafley beyond mere

                                   6   speculation.

                                   7          The City Defendants’ motion to dismiss Claim 1 is GRANTED WITH LEAVE TO

                                   8   AMEND as to Tibbet, Torres, and Hafley, and DENIED as to Perez, Fonua, Spillman, Nieves, and

                                   9   Avalos.

                                  10                  2.      Claim 2 – Withholding Exculpatory Evidence

                                  11          Claim 2, for withholding exculpatory evidence in violation of Brady v. Maryland, 373 U.S.

                                  12   83 (1963), is asserted against City Defendants Perez, Nieves, Avalos, Baldal, Spillman, Fonua,
Northern District of California
 United States District Court




                                  13   Tibbet, Garcia, Torres, and Hafley.

                                  14          “To state a claim under Brady, the plaintiff must allege that (1) the withheld evidence was

                                  15   favorable either because it was exculpatory or could be used to impeach, (2) the evidence was

                                  16   suppressed by the government, and (3) the nondisclosure prejudiced the plaintiff.” Smith v.

                                  17   Almada, 640 F.3d 931, 939 (9th Cir. 2011). The nondisclosure must be “so serious that there is a

                                  18   reasonable probability that the suppressed evidence would have produced a different verdict.” Id.

                                  19   (internal quotation marks and citation omitted).

                                  20          Rubalcava alleges facts sufficient to meet these standards with respect to Perez, Fonua,

                                  21   Spillman, and Nieves. Perez, Fonua, and Spillman allegedly suppressed numerous witness

                                  22   statements that the shooter was a Sureño and not Rubalcava. Compl. ¶¶ 58, 61, 73-75, 113, 116-

                                  23   18, 121-22. Perez and Nieves also allegedly withheld information from both the prosecution and

                                  24   the defense regarding payments and promises of payments to witnesses in return for witness

                                  25   identifications and false testimony. Id. ¶¶ 65, 85, 99-100, 136. Rubalcava asserts that had any of

                                  26   this suppressed exculpatory or impeachment evidence been disclosed, he would not have been

                                  27   convicted, pointing out that the jury deliberated for three days before reaching a verdict. Id. ¶¶ 9,

                                  28   203. The Court finds that these factual allegations give rise to a reasonable inference that the
                                                                                          14
                                   1   verdict would have been different had the defense been informed about the witness statements

                                   2   identifying a shooter other than Rubalcava, and the payments to witnesses. The City Defendants’

                                   3   factual challenges to Rubalcava’s allegations based on extrinsic evidence are not well-taken for

                                   4   the reasons discussed above.

                                   5           Rubalcava has not alleged sufficient facts to establish a Brady violation against either

                                   6   Avalos or Baldal. Avalos and Baldal are not alleged to have been involved in suppression of

                                   7   witness testimony or payment of funds to witnesses and their families. The only misconduct

                                   8   attributed to Avalos is his participation in creating the “gang relatedness report” that fabricated a

                                   9   war between Norteño factions. Compl. ¶ 133-35. The only conduct attributed to Baldal is

                                  10   interviewing Rodriguez in the hospital and questioning Rubalcava after his arrest. Id. ¶¶ 50, 106.

                                  11   Rubalcava alleges “on information and belief” that Baldal was told about the wrongful conduct of

                                  12   other defendants, but for the reasons discussed above those allegations are insufficient to give rise
Northern District of California
 United States District Court




                                  13   to liability.

                                  14           Rubalcava also has not alleged sufficient facts to establish liability on the part of

                                  15   supervisory defendants Tibbet, Garcia, Torres, and Hafley, for the reasons discussed above.

                                  16           The City Defendants’ motion to dismiss Claim 2 is GRANTED WITH LEAVE TO

                                  17   AMEND as to Avalos, Baldal, Tibbet, Garcia, Torres, and Hafley, and DENIED as to Perez,

                                  18   Fonua, Spillman, and Nieves.

                                  19                   3.     Claim 3 – Malicious Prosecution

                                  20           Claim 3, for malicious prosecution, is asserted against City Defendants Perez, Nieves,

                                  21   Avalos, Baldal, Spillman, Fonua, Tibbet, Garcia, Torres, and Hafley.

                                  22           “A criminal defendant may maintain a malicious prosecution claim not only against

                                  23   prosecutors but also against others – including police officers and investigators – who wrongfully

                                  24   caused his prosecution.” Smith, 640 F.3d at 938. “To maintain a § 1983 action for malicious

                                  25   prosecution, a plaintiff must show that the defendants prosecuted her with malice and without

                                  26   probable cause, and that they did so for the purpose of denying her [a] specific constitutional

                                  27   right.” Id. (internal quotation marks and citation omitted).

                                  28           The City Defendants assert that Rubalcava’s malicious prosecution claim is premised on
                                                                                          15
                                   1   the same arguments and allegations as his fabrication of evidence claim, and thus that it fails for

                                   2   the same reasons as the fabrication of evidence claim. As discussed above, the fabrication of

                                   3   evidence claim is adequately alleged against Perez, Fonua, Spillman, Nieves, and Avalos. The

                                   4   motion to dismiss the malicious prosecution claim against these defendants based on the asserted

                                   5   failure of the fabrication claim therefore is without merit. The City Defendants’ additional

                                   6   argument that independent evidence of Rubalcava’s guilt supported a finding of probable cause is

                                   7   not well-taken, as the argument is based on extrinsic evidence that cannot be considered by the

                                   8   Court on this motion.

                                   9          With respect to Baldal, the complaint alleges only that Baldal interviewed Rodriguez in the

                                  10   hospital and questioned Rubalcava after his arrest. Id. ¶¶ 50, 106. Rubalcava alleges “on

                                  11   information and belief” that Baldal was told about the wrongful conduct of other defendants, but

                                  12   for the reasons discussed above those allegations are insufficient to give rise to liability.
Northern District of California
 United States District Court




                                  13          The complaint also does not allege sufficient facts to establish liability on the part of

                                  14   supervisory defendants Tibbet, Garcia, Torres, and Hafley, for the reasons discussed above.

                                  15          The City Defendants’ motion to dismiss Claim 3 is GRANTED WITH LEAVE TO

                                  16   AMEND as to Baldal, Tibbet, Garcia, Torres, and Hafley, and DENIED as to Perez, Fonua,

                                  17   Spillman, Nieves, and Avalos.

                                  18                  4.       Claim 4 – Conspiracy

                                  19          Claim 4, for conspiracy, is asserted against City Defendants Perez, Nieves, Avalos, Baldal,

                                  20   Spillman, Fonua, Tibbet, Garcia, Torres, and Hafley.

                                  21          The elements of a § 1983 claim for conspiracy are: “(1) the existence of an express or

                                  22   implied agreement among the defendant officers to deprive [the plaintiff] of his constitutional

                                  23   rights, and (2) an actual deprivation of those rights resulting from that agreement.” Avalos v.

                                  24   Baca, 596 F.3d 583, 592 (9th Cir. 2010). “Whether defendants were involved in an unlawful

                                  25   conspiracy is generally a factual issue and should be resolved by the jury, so long as there is a

                                  26   possibility that the jury can infer from the circumstances (that the alleged conspirators) had a

                                  27   meeting of the minds and thus reached a understanding to achieve the conspiracy’s objectives.”

                                  28   Mendocino Env’t Ctr. v. Mendocino Cty., 192 F.3d 1283, 1301-02 (9th Cir. 1999) (internal
                                                                                          16
                                   1   quotation marks and citation omitted). “To be liable, each participant in the conspiracy need not

                                   2   know the exact details of the plan, but each participant must at least share the common objective

                                   3   of the conspiracy.” Id. at 1302 (internal quotation marks and citation omitted).

                                   4           Rubalcava’s allegations are sufficient to state a conspiracy claim against Perez, Fonua,

                                   5   Spillman, Nieves, and Avalos. As discussed above, these defendants are alleged to have acted in

                                   6   concert to fabricate incriminating evidence and suppress exculpatory evidence. Perez, Fonua, and

                                   7   Spillman allegedly coerced false witness identifications and suppressed witness statements that the

                                   8   shooter was a Sureño. Compl. ¶¶ 58, 61, 73-75, 113, 116-18, 121-22. Perez, Nieves, and Avalos

                                   9   allegedly fabricated a gang war between Norteño factions to explain why Rubalcava, a Norteño,

                                  10   would have shot Ramirez, another Norteño. Id. ¶¶ 133-38. A reasonable jury could infer from

                                  11   these concerted violations of Rubalcaba’s civil rights that these defendants had a meeting of the

                                  12   minds to pin the shooting on Rubalcava.
Northern District of California
 United States District Court




                                  13           The complaint does not allege similar concerted conduct on the part of Baldal, who is

                                  14   alleged only to have interviewed Rodriguez and questioned Rubalcava. Compl. ¶¶ 50, 106.

                                  15   Rubalcava alleges “on information and belief” that Baldal was told about the wrongful conduct of

                                  16   other defendants, but for the reasons discussed above those allegations are insufficient to give rise

                                  17   to liability on the part of Baldal.

                                  18           The complaint also does not allege sufficient facts to establish liability on the part of

                                  19   supervisory defendants Tibbet, Garcia, Torres, and Hafley, for the reasons discussed above.

                                  20           The City Defendants’ motion to dismiss Claim 4 is GRANTED WITH LEAVE TO

                                  21   AMEND as to Baldal, Tibbet, Garcia, Torres, and Hafley, and DENIED as to Perez, Fonua,

                                  22   Spillman, Nieves, and Avalos.

                                  23                   5.      Claim 5 – Supervisory Liability

                                  24           Claim 5, for supervisory liability, is alleged against City Defendants Tibbet, Garcia,

                                  25   Torres, and Hafley. Rubalcava alleges that these supervisory defendants failed to “supervise,

                                  26   discipline, or train Perez, Spillman, Fonua, Nieves, and Avalos,” and that as a result “Rubalcava

                                  27   was deprived of his clearly established rights under the Fourth and Fourteenth Amendments.”

                                  28   Compl. ¶ 219. Rubalcava’s allegations of supervisory liability, which are based on “information
                                                                                         17
                                   1   and belief,” fail for the reasons discussed above.

                                   2          The City Defendants’ motion to dismiss Claim 5 is GRANTED WITH LEAVE TO

                                   3   AMEND as to Tibbet, Garcia, Torres, and Hafley.

                                   4                  6.      Claim 6 – Failure to Intervene

                                   5          Claim 6, for failure to intervene, is alleged against City Defendants Perez, Spillman,

                                   6   Avalos, Nieves, Fonua, Baldal, Tibbet, Garcia, Torres, and Hafley.

                                   7          “[P]olice officers have a duty to intercede when their fellow officers violate the

                                   8   constitutional rights of a suspect or other citizen.” Cunningham v. Gates, 229 F.3d 1271, 1289

                                   9   (9th Cir. 2000) (internal quotation marks and citation omitted). “[O]fficers can be held liable for

                                  10   failing to intercede only if they had an opportunity to intercede.” Id. Such liability generally has

                                  11   been limited to the excessive force context. See Gillette v. Malheur Cty., No. 2:14-CV-01542-SU,

                                  12   2016 WL 3180228, at *7 (D. Or. May 3, 2016), report and recommendation adopted, No. 2:14-
Northern District of California
 United States District Court




                                  13   CV-01542-SU, 2016 WL 3190560 (D. Or. June 6, 2016), aff’d, 737 F. App’x 811 (9th Cir. 2018)

                                  14   (observing that the duty to intercede has been limited to the context of excessive force); Dental v.

                                  15   City of Salem/Salem Police Dep’t, No. 3:13-CV-01659-MO, 2015 WL 1524476, at *5 (D. Or.

                                  16   Apr. 2, 2015) (same). Some cases suggesting that liability for failure to intercede may extend

                                  17   beyond excessive force cases to other constitutional violations, such as violation of due process

                                  18   rights. See, e.g., Lu Huang v. Cty. of Alameda, No. C11-01984 TEH, 2011 WL 5024641, at *3

                                  19   (N.D. Cal. Oct. 20, 2011). Even assuming that Rubalcava properly may assert a claim for failure

                                  20   to intervene in constitutional violations other than excessive force, he has failed to allege such a

                                  21   claim against any of the City Defendants with adequate specificity.

                                  22          Claim 6 asserts that “Defendants” collectively are liable for the following failures to

                                  23   intervene:

                                  24          a. Failing to intervene to prevent or stop the fabrication of eyewitness
                                              identifications by Gonzalez, Millan, and Rodriguez;
                                  25
                                              b. Failing to intervene to prevent or stop the pressure, threats, and bribery
                                  26          employed to coerce Gonzalez, Millan, and Rodriguez to maintain their false
                                              identifications by Perez;
                                  27
                                              c. Failing to intervene to prevent or stop the fabrication of reports on the false and
                                  28          fabricated eyewitness identifications by Gonzalez, Millan, and Rodriguez;
                                                                                         18
                                                 d. Failing to intervene to prevent or stop the concealment and suppression of
                                   1             exculpatory evidence from Borrego and Faría;
                                   2             e. Failing to intervene to prevent or stop the concealment and suppression of
                                                 evidence of thousands of dollars of payments made to witnesses including
                                   3             Cerecerez, Rodriguez, and Contreras;
                                   4             f. Failing to intervene to prevent or stop the concealment and fabrication of Perez’s
                                                 interviews with Mejia and Holmes; and
                                   5
                                                 g. Failing to intervene to prevent or stop the fabrication of a false gang war and the
                                   6             creation of a false and fabricated gang relatedness report.
                                   7   Compl. ¶ 226.

                                   8             Rubalcava does not specify which individual defendants are liable for which failures to

                                   9   intervene. Nor does he allege facts demonstrating that each individual had an opportunity to

                                  10   intervene in the conduct of the other individual defendants. In particular, the City Defendants

                                  11   argue that the “information and belief” allegations against Tibbet, Torres, Garcia, and Hafley are

                                  12   insufficient to plead a failure to intervene. The Court agrees that Rubalcava fails to state a claim
Northern District of California
 United States District Court




                                  13   against the supervisory defendants, but it also concludes that he fails to allege sufficient facts with

                                  14   respect to the opportunity to intervene and failure to do so as to any of the individual City

                                  15   Defendants.

                                  16             The City Defendants’ motion to dismiss Claim 6 is GRANTED WITH LEAVE TO

                                  17   AMEND as to Perez, Spillman, Avalos, Nieves, Fonua, Baldal, Tibbet, Garcia, Torres, and

                                  18   Hafley.

                                  19                    7.      Claim 7 – Monell Liability against City

                                  20             Claim 7 is a Monell claim against the City. Rubalcava alleges that the City failed to train

                                  21   its officers in constitutional identification procedures and Brady disclosure requirements, and that

                                  22   the City had a custom of fabricating evidence of gang involvement. Compl. ¶¶ 232-33, 235.

                                  23             “A government entity may not be held liable under 42 U.S.C. § 1983, unless a policy,

                                  24   practice, or custom of the entity can be shown to be a moving force behind a violation of

                                  25   constitutional rights.” Dougherty v. City of Covina, 654 F.3d 892, 900 (9th Cir. 2011) (citing

                                  26   Monell, 436 U.S. at 694). “In order to establish liability for governmental entities under Monell, a

                                  27   plaintiff must prove ‘(1) that [the plaintiff] possessed a constitutional right of which [s]he was

                                  28   deprived; (2) that the municipality had a policy; (3) that this policy amounts to deliberate
                                                                                           19
                                   1   indifference to the plaintiff’s constitutional right; and, (4) that the policy is the moving force

                                   2   behind the constitutional violation.’” Id. (quoting Plumeau v. Sch. Dist. No. 40 Cnty. of Yamhill,

                                   3   130 F.3d 432, 438 (9th Cir. 1997)) (alterations in original). “Failure to train an employee who had

                                   4   caused a constitutional violation can be the basis for section 1983 liability where the failure to

                                   5   train amounts to deliberate indifference to the rights of the person with whom the employee comes

                                   6   into contact.” Long v. City of Los Angeles, 442 F.3d 1178, 1186 (9th Cir. 2006) (citing City of

                                   7   Canton v. Harris, 489 U.S. 378, 388 (1989)).

                                   8          The City Defendants argue that Rubalcava has failed to allege facts sufficient to show that

                                   9   the City had actual or constructive notice of the necessity for more or better training regarding

                                  10   identification procedures or Brady disclosure requirements, or that the City had a custom of

                                  11   fabricating gang reports. The Court agrees. Rubalcava alleges in cursory fashion that “[t]he

                                  12   unconstitutional customs, policies, patterns, and practices of the City of San Jose have caused
Northern District of California
 United States District Court




                                  13   numerous individuals, other than Rubalcava himself, to be prosecuted or convicted on the basis of

                                  14   false and fabricated evidence, including but not limited to: a. Felix Solorio Valdovinos, b. Bobby

                                  15   Herrera, c. Michael Kerkeles.” Compl. ¶ 234. It is unclear whether these individuals were

                                  16   prosecuted or convicted due to a failure to train regarding identification procedures, a failure to

                                  17   train regarding Brady disclosure requirements, or a custom of fabricating false gang reports.

                                  18   Rubalcava simply has not provided sufficient clarity regarding his theories of Monell liability or

                                  19   adequate factual support for his Monell claim.

                                  20          The City Defendants’ motion to dismiss Claim 7 is GRANTED WITH LEAVE TO

                                  21   AMEND.

                                  22          C.      Qualified Immunity

                                  23          The City Defendants seek dismissal of all Rubalcava’s claims against the individual SJPD

                                  24   officers on the basis of qualified immunity. “The doctrine of qualified immunity protects

                                  25   government officials from liability for civil damages insofar as their conduct does not violate

                                  26   clearly established statutory or constitutional rights of which a reasonable person would have

                                  27   known.” Demaree v. Pederson, 887 F.3d 870, 878 (9th Cir. 2018) (quotation marks and citation

                                  28   omitted). Courts “use a two-step test to evaluate claims of qualified immunity, under which
                                                                                          20
                                   1   summary judgment is improper if, resolving all disputes of fact and credibility in favor of the party

                                   2   asserting the injury, (1) the facts adduced show that the officer’s conduct violated a constitutional

                                   3   right, and (2) that right was clearly established at the time of the violation.” Id. (quotation marks

                                   4   and citation omitted).

                                   5          The City Defendants devote a single paragraph to their assertion of qualified immunity,

                                   6   arguing that Rubalcava cannot identify case law prior to 2002 that would have put the City

                                   7   Defendants on notice that their conduct was unconstitutional. See City Defs.’ Mot. at 14-15, ECF

                                   8   60. This argument is without merit. Pre-2002 case law clearly established that fabrication of

                                   9   evidence, Brady violations, and other misconduct alleged to have been committed by the City

                                  10   Defendants rises to the level of constitutional violations. See, e.g., Devereaux, 263 F.3d 1070,

                                  11   1074-75 (9th Cir. 2001) (“[T]here is a clearly established constitutional due process right not to be

                                  12   subjected to criminal charges on the basis of false evidence that was deliberately fabricated by the
Northern District of California
 United States District Court




                                  13   government.”); Carrillo v. Cty. of Los Angeles, 798 F.3d 1210, 1223 (9th Cir. 2015) (It was

                                  14   “clearly established that police officers were bound by Brady’s disclosure requirement”).

                                  15          The City Defendants’ motion to dismiss based on qualified immunity is DENIED.

                                  16    IV.   COUNTY DEFENDANTS

                                  17          The Court next takes up the motion to dismiss brought by the County Defendants,

                                  18   comprising the County of Santa Clara and two investigators for the Santa Clara County District

                                  19   Attorney’s Office, Doug Kaleas and Brian Geer. The County Defendants have taken a much more

                                  20   targeted approach than the City Defendants, moving to dismiss only Claim 1 for fabrication of

                                  21   evidence, Claim 6 for failure to intervene, Claim 8 for Monell liability, and Claims 9-10 for

                                  22   violation of state law. Rubalcava’s counsel clarified at the hearing that Claim 1 is not intended to

                                  23   be asserted against the County Defendants. Rubalcava also concedes his state law claims against

                                  24   the County Defendants and agrees to voluntary dismissal of those claims. See Opp. at 2 n.1, ECF

                                  25   64. Rubalcava opposes the County Defendants’ motion only with respect to Claim 6 for failure to

                                  26   intervene and Claim 8 for Monell liability.

                                  27          In light of the foregoing, the County Defendants’ motion to dismiss is GRANTED

                                  28   WITHOUT LEAVE TO AMEND as to Claims 1, 9 (both claims numbered as Claim 9), and 10.
                                                                                         21
                                   1          A.      Claim 6 – Failure to Intervene

                                   2          Claim 6, for failure to intervene, is alleged against County Defendants Kaleas and Geer, as

                                   3   well as a number of individual City Defendants, as discussed above.

                                   4          Law enforcement officers have a duty to intercede when their fellow officers violate an

                                   5   individual’s constitutional rights. Cunningham, 229 F.3d at 1289. “[O]fficers can be held liable

                                   6   for failing to intercede only if they had an opportunity to intercede.” Id. As discussed above, such

                                   7   liability generally has been limited to the excessive force context.   See Gillette, 2016 WL

                                   8   3180228, at *7; Dental, 2015 WL 1524476, at *5. Rubalcava cites cases suggesting that liability

                                   9   for failure to intercede may extend beyond excessive force cases to other constitutional violations,

                                  10   such as violation of due process rights. See, e.g., Lu Huang, 2011 WL 5024641, at *3. Even

                                  11   assuming that Rubalcava is correct that he properly may assert a claim for failure to intervene in

                                  12   constitutional violations other than excessive force, he has failed to allege such a claim against
Northern District of California
 United States District Court




                                  13   Kaleas and Geer with adequate specificity.

                                  14          Claim 6 is asserted against Kaleas, Geer, and several SJPD officers for failure to intervene

                                  15   in numerous allegedly unconstitutional acts. As set forth above in the discussion of the City

                                  16   Defendants’ motion, and repeated again here for ease of discussion, Rubalcava alleges that

                                  17   “Defendants” collectively are liable for the following failures to intervene:

                                  18          a. Failing to intervene to prevent or stop the fabrication of eyewitness
                                              identifications by Gonzalez, Millan, and Rodriguez;
                                  19
                                              b. Failing to intervene to prevent or stop the pressure, threats, and bribery
                                  20          employed to coerce Gonzalez, Millan, and Rodriguez to maintain their false
                                              identifications by Perez;
                                  21
                                              c. Failing to intervene to prevent or stop the fabrication of reports on the false and
                                  22          fabricated eyewitness identifications by Gonzalez, Millan, and Rodriguez;
                                              d. Failing to intervene to prevent or stop the concealment and suppression of
                                  23          exculpatory evidence from Borrego and Faría;
                                  24          e. Failing to intervene to prevent or stop the concealment and suppression of
                                              evidence of thousands of dollars of payments made to witnesses including
                                  25          Cerecerez, Rodriguez, and Contreras;
                                  26          f. Failing to intervene to prevent or stop the concealment and fabrication of Perez’s
                                              interviews with Mejia and Holmes; and
                                  27
                                              g. Failing to intervene to prevent or stop the fabrication of a false gang war and the
                                  28          creation of a false and fabricated gang relatedness report.
                                                                                         22
                                   1   Compl. ¶ 226.

                                   2          Rubalcava does not specify which individual defendants are liable for which failures to

                                   3   intervene. To the extent he asserts that Kaleas and Geer are liable for failing to prevent or stop

                                   4   constitutional violations committed by SJPD officers, Rubalcava does not cite any authority for

                                   5   the proposition that an officer of one agency may be liable for failure to prevent conduct by an

                                   6   officer of another agency. Nor does Rubalcava allege facts demonstrating that Kaleas and Geer

                                   7   had an opportunity to intervene in the SJPD officers’ alleged coercion of false identifications and

                                   8   fabrication of evidence. To the extent the claim against Kaleas and Geer is limited to conduct

                                   9   relating to the alleged payment of funds to witnesses, Kaleas and Geer are alleged to be directly

                                  10   liable for that conduct. A claim that Kaleas and Geer failed to intervene to prevent their own

                                  11   wrongful conduct would not make sense. Marble v. Missoula Cty., No. CV 20-89-M-DLC, 2020

                                  12   WL 6043858, at *8 (D. Mont. Oct. 13, 2020) (“Arguing that Giffin failed to intervene in Giffin’s
Northern District of California
 United States District Court




                                  13   own act does not provide a factual basis for this claim.”).

                                  14          Accordingly, the County Defendants’ motion to dismiss Claim 6 is GRANTED WITH

                                  15   LEAVE TO AMEND.

                                  16          B.       Claim 8 – Monell Liability against County

                                  17          Claim 8 is a Monell claim against the County. Rubalcava alleges that “[t]he County of

                                  18   Santa Clara, by and through its policymakers, created policies and procedures for handling witness

                                  19   protection payments that were substantially certain to cause Brady violations, and maintained

                                  20   these policies and procedures in deliberate indifference to the obvious risk these constitutional

                                  21   violations would result.” Compl. ¶ 239.

                                  22          Two types of policies can give rise to Monell liability: “those that result in the

                                  23   municipality itself violating someone’s constitutional rights or instructing its employees to do so,

                                  24   and those that result, through omission, in municipal responsibility for a constitutional violation

                                  25   committed by one of its employees, even though the municipality’s policies were facially

                                  26   constitutional, the municipality did not direct the employee to take the unconstitutional action, and

                                  27   the municipality did not have the state of mind required to prove the underlying violation.” Tsao v.

                                  28   Desert Palace, Inc., 698 F.3d 1128, 1143 (9th Cir. 2012). “A policy of inaction or omission may
                                                                                        23
                                   1   be based on failure to implement procedural safeguards to prevent constitutional violations.”

                                   2          The Court understands Rubalcava to be alleging that the County’s policy was deficient

                                   3   because it does not contain specific procedures for ensuring that prosecutors are informed of

                                   4   witness protection payments. Thus, Rubalcava asserts a policy of inaction or omission. To make

                                   5   out this claim, Rubalcava must allege facts showing that the County “was on actual or constructive

                                   6   notice that its omission would likely result in a constitutional violation.” Tsao, 698 F.3d at 1145

                                   7   (internal quotation marks and citation omitted). Rubalcava’s Monell claim against the County,

                                   8   which consists of three short paragraphs, does not set forth any such facts. Compl. ¶¶ 238-240.

                                   9   Accordingly, the claim is insufficient.

                                  10          Rubalcava’s reliance on Goldstein v. City of Long Beach, 715 F.3d 750 (9th Cir. 2013) is

                                  11   misplaced. While Goldstein makes clear that that a plaintiff may assert a viable Monell claim

                                  12   based on the failure to implement administrative procedures that ensure prosecutors have
Northern District of California
 United States District Court




                                  13   knowledge of benefits provided to witnesses, Goldstein does not speak to the requirement that the

                                  14   municipality have actual or constructive notice that such failure likely will result in a

                                  15   constitutional violation. None of the cases cited by Rubalcava, including Mateos-Sandoval v.

                                  16   County of Sonoma, 942 F. Supp. 2d 890, 899-900 (N.D. Cal. 2013), stand for the proposition that a

                                  17   municipality may be subject to Monell liability for a policy of inaction or omission absent the

                                  18   municipality’s actual or constructive notice that the lack of an affirmative policy is likely to lead to

                                  19   a constitutional violation.

                                  20          The County Defendants’ motion to dismiss Claim 8 is GRANTED WITH LEAVE TO

                                  21   AMEND.

                                  22    V.    ORDER

                                  23          (1)     The City Defendants’ motion to dismiss is GRANTED IN PART AND DENIED

                                  24                  IN PART, WITH LEAVE TO AMEND, as follows:

                                  25                  (a)     The City Defendants’ motion to dismiss Claim 1 is GRANTED WITH

                                  26                          LEAVE TO AMEND as to Tibbet, Torres, and Hafley, and DENIED as to

                                  27                          Perez, Fonua, Spillman, Nieves, and Avalos;

                                  28
                                                                                         24
                                   1         (b)    The City Defendants’ motion to dismiss Claim 2 is GRANTED WITH

                                   2                LEAVE TO AMEND as to Avalos, Baldal, Tibbet, Garcia, Torres, and

                                   3                Hafley, and DENIED as to Perez, Fonua, Spillman, and Nieves;

                                   4         (c)    The City Defendants’ motion to dismiss Claim 3 is GRANTED WITH

                                   5                LEAVE TO AMEND as to Baldal, Tibbet, Garcia, Torres, and Hafley, and

                                   6                DENIED as to Perez, Fonua, Spillman, Nieves, and Avalos;

                                   7         (d)    The City Defendants’ motion to dismiss Claim 4 is GRANTED WITH

                                   8                LEAVE TO AMEND as to Baldal, Tibbet, Garcia, Torres, and Hafley, and

                                   9                DENIED as to Perez, Fonua, Spillman, Nieves, and Avalos;

                                  10         (e)    The City Defendants’ motion to dismiss Claim 5 is GRANTED WITH

                                  11                LEAVE TO AMEND as to Tibbet, Garcia, Torres, and Hafley;

                                  12         (f)    The City Defendants’ motion to dismiss Claim 6 is GRANTED WITH
Northern District of California
 United States District Court




                                  13                LEAVE TO AMEND as to Perez, Spillman, Avalos, Nieves, Fonua, Baldal,

                                  14                Tibbet, Garcia, Torres, and Hafley;

                                  15         (g)    The City Defendants’ motion to dismiss Claim 7 is GRANTED WITH

                                  16                LEAVE TO AMEND;

                                  17         (h)    The City Defendants’ motion to dismiss state law Claims 9-10 is DENIED;

                                  18                and

                                  19         (i)    The City Defendants’ motion to dismiss based on qualified immunity is

                                  20                DENIED.

                                  21   (2)   The County Defendants’ motion to dismiss is GRANTED, WITH LEAVE TO

                                  22         AMEND IN PART AND WITHOUT LEAVE TO AMEND IN PART, as follows:

                                  23         (a)    The County Defendants’ motion to dismiss is GRANTED WITHOUT

                                  24                LEAVE TO AMEND as to Claims 1, both Claim 9s, and Claim 10; and

                                  25         (b)    The County Defendants’ motion to dismiss is GRANTED WITH LEAVE

                                  26                TO AMEND as to Claims 6 and 8.

                                  27   (3)   Plaintiff shall have twenty-one days after the date of this order, or until August 5,

                                  28         2021, to file an amended complaint. Leave to amend is limited to the deficiencies
                                                                               25
                                   1                identified in this order. Plaintiff may not add new claims or parties without

                                   2                obtaining leave of court.

                                   3         (4)    This order terminates ECF 57 and 60.

                                   4

                                   5

                                   6   Dated: July 15, 2021

                                   7                                                 ______________________________________
                                                                                     BETH LABSON FREEMAN
                                   8                                                 United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     26
